DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 and 15-17 are pending in the instant application. Claims 1-13 and 15-17 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on April 9, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: in claim 1, line 6 of the claim, the word “heteocycle” has been replaced with “heterocycle”. 
In claim 15, the phrase “A method prophylaxis and/or treatment of” has been replaced with “A method for the prophylaxis and/or treatment of”. 
REASONS FOR ALLOWANCE
The compounds of Formula (I), pharmaceutical compositions thereof and method of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. Ring A is selected from a 5-membered heteroaryl comprising carbon atoms and 1-4 heteroatoms selected from N, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626